UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                       No. 95-7414
DEE DEIDRE FARMER, a/k/a Douglas
Farmer,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Joseph H. Young, Senior District Judge.
(CR-86-158-Y, CA-94-3292-Y)

Argued: April 9, 1997

Decided: May 2, 1997

Before HAMILTON and MOTZ, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Reversed and remanded by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Henry Mark Stichel, PIPER & MARBURY, L.L.P., Bal-
timore, Maryland, for Appellant. Jamie M. Bennett, Assistant United
States Attorney, Baltimore, Maryland, for Appellee. ON BRIEF:
Lynne A. Battaglia, United States Attorney, Baltimore, Maryland, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

In 1986, Dee Deidre Farmer pled guilty to two charges of fraudu-
lent use of credit cards. On November 28, 1994, Farmer filed this
§ 2255 motion in which she asserted that, at the time of her guilty
pleas in 1986, she was suffering from AIDS-associated dementia as
well as the effects of strong medication and, as a result, could not
understand the legal consequences of her guilty pleas. See 28
U.S.C.A. § 2255 (West Supp. 1997). She has filed two previous
§ 2255 motions in which she failed to mention this claim. However,
Farmer maintains that only in late 1994 did she learn of the effects
of her dementia and medication, because only then, after extensive lit-
igation, were her medical records made available to her. See Farmer
v. Brennan, 81 F.3d. 1444, 1448 (7th Cir. 1996), on remand from 511
U.S. 825 (1994) (discussing Farmer's difficulty in obtaining discov-
ery from Bureau of Prisons).

In support of the present § 2255 motion, Farmer submitted affida-
vits and medical reports from Drs. Bernard M. Branson and Alfred J.
Saah, as well as her own sworn affidavit.

In his affidavit, Dr. Branson declared that, after reviewing the
report of a physician who had treated Farmer at the time of the guilty
pleas in 1986, other medical information supplied by Farmer, and
based on his own examination of Farmer during the period in ques-
tion, he believed:

          [W]ithin a reasonable degree of medical certainty that on
          May 23, 1986, petitioner could not have entered a knowing
          and intelligent plea in any criminal proceeding, because of
          [her] health condition, and because of the medication that
          was being administered to the petitioner at the time.

                    2
Dr. Branson further observed that, according to Farmer's 1986 medi-
cal report, Farmer had severe headaches, memory loss, lymphadeno-
pathy (swelling of the lymph glands) and neurological abnormalities.
These symptoms supported the conclusion of "possible AIDS demen-
tia." Finally, Dr. Branson noted, "these findings were diagnostic of
the encephalopathy (disease of the brain) associated with primary
HIV infection. This condition was first described in the published
medical literature in 1987, one year after [the 1986 medical] report."

Dr. Saah submitted a similar report also concluding that Farmer
could not have knowingly and intelligently entered into a plea agree-
ment in 1986. Dr. Saah rested his conclusion both on the effects of
the medication that Farmer was taking at the time of the pleas as well
as the headaches and memory loss that Farmer experienced at that
time.

In her affidavit, Farmer explained that only after she received her
medical records from the Federal Bureau of Prisons in 1994 did she
realize that she might have grounds to vacate the guilty pleas:

           The cause for me not bringing the claims in my first two
          petitions was that I was not aware that the claims existed
          until I received the medical documentation in 1994. . . .
          [T]here was nothing in the medical literature[to support one
          diagnosis of her condition] at the time of the plea; thus, the
          medical records had to be re-evaluated by a professional
          before the additional diagnosis could have been made.

The Government submitted no counter-affidavits or medical
reports. Instead, the Government rested entirely on legal arguments.
First, it asserted that Farmer's § 2255 motion constituted an abuse of
the writ. The Government also maintained that the Rule 11 transcript
proved that when Farmer pled guilty she clearly and unambiguously
answered in the negative to questions regarding whether she was tak-
ing drugs or under the care of a doctor during the six months prior
to the pleas, and that her answers did not reflect the comments of a
defendant suffering from dementia.

The district court denied Farmer's § 2255 motion on the following
rationale in a letter opinion:

                    3
          Contrary to the petitioner's allegations, the [Rule 11] tran-
          script reveals that the defendant clearly understood the
          nature of the proceedings and answered the questions asked
          of her without any indication of duress or illness.

The district court apparently failed to address Farmer's possible abuse
of the writ or the probative value vel non of Farmer's affidavit. The
court also failed to analyze -- or even mention-- the two indepen-
dent opinions from reputable doctors supporting Farmer's claim that
she was incompetent at the time of her guilty pleas.

The doctors' affidavits, as well as the 1986 medical report, raise an
issue which must be addressed as to Farmer's mental condition at the
time of the pleas. These documents demonstrate that Farmer was
being treated by a doctor at the time she pled guilty. They also pro-
vide evidence that at the time of the pleas Farmer may have been suf-
fering from the effects of her medical condition as well as from the
medication she was taking. Dr. Branson stated that the diagnosis he
would presently give to Farmer's symptoms at the time of the pleas,
encephalopathy or "disease of the brain," was not recognized as a
medical condition until 1987 -- a year after the pleas were entered.
Both Dr. Branson and Dr. Saah unequivocally opined that, in view of
Farmer's illness and strong medication, she could not have knowingly
and intelligently pled guilty in 1986. Furthermore, Farmer's uncontro-
verted affidavit requires some analysis before concluding that her fail-
ure to pursue this claim earlier constitutes an abuse of the writ.

From the record before us, we cannot determine why the district
court failed to consider these independent opinions from qualified
doctors in reaching its decision. A court need not issue a lengthy
opinion addressing these claims. Nor must it hold an evidentiary hear-
ing. Raines v. United States, 423 F.2d 526, 529-30 (4th Cir. 1970).
However, the district court must provide some rationale for rejecting
evidence of this sort. Alternatively, it may be, as the Government
asserts, that Farmer has abused the writ. Even if Farmer had the diffi-
culty she asserts in obtaining her medical files, it seems illogical to
assume that in filing her first two § 2255 motions she completely for-
got she was on drugs and not "in her right mind" at the time of her
Rule 11 hearing. Since these are matters for the district court to

                    4
resolve, we reverse and remand for further proceedings consistent
with this opinion.

REVERSED AND REMANDED

                   5